Exhibit 10.49

SEVENTH AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”), is entered into as of May 6, 2010, by and
between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the sole members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
that certain Third Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of February 1, 2008, that certain Fourth Amendment
to Second Amended and Restated Operating Agreement dated as of November 5, 2008,
that certain Fifth Amendment to Second Amended and Restated Operating Agreement
dated as of October 30, 2009, and that certain Sixth Amendment to Second Amended
and Restated Operating Agreement dated as of February 19, 2010 (collectively
with the Original Agreement, the “Agreement”). All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Agreement.

B. Investor and Operator wish to further amend the Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator agree as
follows:

1. Clause (i) of Section 4.01(a) of the Agreement is hereby amended and restated
in its entirety to read as follows: “(i) Three Hundred Eighty Three Million
Seven Hundred Fifty Thousand Dollars ($383,750,000) in the aggregate,”

2. Clause (i) of Section 4.01(b) of the Agreement is hereby amended and restated
in its entirety to read as follows: “(i) One Hundred Twenty Seven Million Nine
Hundred Sixteen Thousand Six Hundred Sixty Seven Dollars ($127,916,667) in the
aggregate,”

 

1



--------------------------------------------------------------------------------

3. Clause (c) of Section 4.01 of the Agreement is hereby amended and restated in
its entirety to read as follows: “After the expiration of the Investment Period,
except:

(i) As may be required to implement tenant improvements, other capital
improvements, debt repayment or debt repurchase as contained in Company Plans
approved by the Management Committee for Projects that have been acquired prior
to the expiration of the Investment Period. In addition, the Company, subject to
obtaining the prior approval of the Management Committee, may use such capital
contribution (Initial Contributions, Additional Contributions or otherwise)
after the expiration of the Investment Period for new Projects which may include
the acquisition of debt as well as the repayment of debt on Projects acquired
prior to the expiration of the Investment Period that are not part of the
Company Plans. Notwithstanding the foregoing to the contrary, under no
circumstances will Investor or Operator be obligated to make Additional
Contributions to the Company after the expiration of the Investment Period
exceeding the sum of (i) One Hundred Eighteen Million Seven Hundred Fifty
Thousand Dollars ($118,750,000) in the aggregate with respect to Investor or
(ii) Thirty Nine Million Five Hundred Eighty Three Thousand Three Hundred Thirty
Three Dollars ($39,583,333) in the aggregate with respect to Operator; and

(ii) Not more frequently than once per month, as may be required to fund
temporary operating cash shortfalls (1) not to exceed Three Million Seven
Hundred Fifty Thousand Dollars ($3,750,000) in the aggregate for all Projects
outstanding at any one time with respect to Investor; or (2) One Million Two
Hundred Fifty Thousand Dollars ($1,250,000) in the aggregate for all Projects
outstanding at any one time with respect to Operator. Additional Contributions
made pursuant to this Section 4.01(c)(ii) shall be allocated to specific
Projects according to the methodology used in the definition of Unreturned
Investor Capital and any subsequent distribution pursuant to Section 6.02(b)(i)
shall first be deemed a return of any such Additional Contribution allocated to
the applicable Project. Additional Contributions made pursuant to this
Section 4.01(c)(ii) shall not count for purposes of the limits of the third
sentence of Section 4.01(c)(i).”

4. Except as expressly provided in this Amendment, all of the terms and
provisions of the Agreement remain unmodified and in full force and effect.

5. Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

6. This Amendment may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. Any signature page of this Amendment may be detached from any counterpart
of this Amendment and reattached to any other counterpart of this Amendment
identical in form hereto or thereto but having attached to it one or more
additional signature pages. This Amendment shall be deemed executed and
delivered upon each party’s delivery of executed signature pages of this
Amendment, which signature pages may be delivered by facsimile or email with the
same effect as delivery of the originals.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”    CALIFORNIA STATE TEACHERS’


RETIREMENT SYSTEM, a public entity

      By:   

/s/ Christopher J. Ailman

         Christopher J. Ailman, Chief Investment Officer “Operator”    THOMAS
PROPERTIES GROUP, L.P., a


Maryland limited partnership

   By:    THOMAS PROPERTIES GROUP, INC., a


Delaware corporation, General Partner

      By:   

/s/ John R. Sischo

         John R. Sischo, Executive Vice President

 

3